          Case 6:20-cv-00903-ADA Document 32 Filed 02/17/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS
                                                     Civil Action No.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,
                                                                       6:20-cv-00813-ADA
                                                                       6:20-cv-00814-ADA
               Plaintiff,
                                                                       6:20-cv-00815-ADA
                                                                       6:20-cv-00816-ADA
v.
                                                                       6:20-cv-00902-ADA
                                                                       6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.
                                                     JURY TRIAL DEMANDED
               Defendant.

DEFENDANT JUNIPER NETWORKS, INC.’S REPLY IN SUPPORT OF ITS MOTION
    TO STAY PROCEEDINGS PENDING RESOLUTION OF ITS MOTION TO
                           TRANSFER

I.     INTRODUCTION

       Brazos’s Opposition (“Opp.”) to Juniper’s Motion to Stay Proceedings Pending Resolution

of its Motion to Transfer (“Mot.”) fails to distinguish the recent (and controlling) SK Hynix case

and fails to rebut Juniper’s analysis of why the discretionary factors warrant a stay. Juniper thus

respectfully requests that the Court grant its motion and stay all non-venue-related case deadlines

until it rules on Juniper’s motion to transfer.

II.    BRAZOS’S ATTEMPT TO AVOID SK HYNIX FAILS

       Brazos does not dispute that both the Fifth and Federal Circuits have repeatedly “advise[d]

district courts to prioritize resolution of transfer motions.” Opp. at 2. Nor does Brazos attempt to

distinguish Apple, in which the Federal Circuit squarely stated that resolving a pending transfer

motion “should unquestionably take top priority” and that it is improper for a district court to

instead “barrel[] ahead on the merits” while such a motion is pending. In re Apple Inc., 979 F.3d

1332, 1337–38 (Fed. Cir. 2020). And Brazos cannot deny that, earlier this month, the Federal

Circuit ordered that this Court “must stay all proceedings concerning the substantive issues in the



                                                                                             Page | 1
          Case 6:20-cv-00903-ADA Document 32 Filed 02/17/21 Page 2 of 6




case until such time that it has issued a ruling on the transfer motion.” In re SK Hynix Inc., Case

No. 2021-113, Dkt. 10 at 3 (Fed. Cir. Feb 1, 2021) (emphasis added).

       Rather, Brazos unsuccessfully tries to distinguish SK Hynix, relying primarily on the fact

that the transfer motion in SK Hynix had been on the docket for eight months rather than the two

and a half months Juniper’s motion has been pending. Opp. at 4. But Brazos ignores that its

interpretation of the case schedule virtually guarantees a similar delay to the one the SK Hynix

court found required a stay. As Juniper’s Motion pointed out (Mot. at 3), under Brazos’s view of

the case schedule, Juniper’s transfer motion would likely not be heard (let alone decided) until late

June at the earliest. Brazos’s opposition to Juniper’s motion would be due June 8, Juniper’s reply

on June 15, and the motion would be resolved sometime after that. See id. Thus, even assuming

the Court decides Juniper’s transfer motion within a week or two of the completion of briefing,

the delay in resolving that motion will be at least seven months.1 This case is thus barreling

toward—and, under Brazos’s interpretation of the case schedule, will inevitably reach—exactly

the sort of “egregious delay” that led the Federal Circuit to find that the district court “must stay

all proceedings concerning the substantive issues in the case until such time that it has issued a

ruling on the transfer motion.”

       Brazos also asserts that the Federal Circuit’s decision to order an immediate stay turned on

the fact that “the hearing on the motion was scheduled to occur imminently (thus the stay was

likely to last only a few days).” Opp. at 2-3. While the Federal Circuit relied on the imminent




1
   Brazos has no incentive to speed things along, and indeed a large number of the discovery
requests it references (Opp. at 4, n.2) were overbroad and had nothing to do with the issues
presented by Juniper’s transfer motion. Those requests appeared to be calculated to force Juniper
to choose between responding to burdensome and irrelevant discovery or allowing Brazos to
continue to delay responding to Juniper’s motion. Nonetheless, Juniper is working with Brazos in
good faith to narrow the requests.

                                                                                              Page | 2
          Case 6:20-cv-00903-ADA Document 32 Filed 02/17/21 Page 3 of 6




hearing in denying SK Hynix’s request to direct the district court to act on its transfer motion, there

is nothing in SK Hynix remotely suggesting that the upcoming hearing had anything to do with the

court’s decision to order a stay. Rather, in analyzing the stay issue, the Federal Circuit cited the

same cases Juniper cites here holding that “once a party files a transfer motion, disposing of that

motion should unquestionably take top priority,” then pointed out that “[n]o such priority was

given to the motion here, as it simply lingered unnecessarily on the docket while the district court

required the parties to proceed ahead with the merits.” In re SK Hynix Inc., No. 2021-113, Dkt.

10 at 2–3 (Fed. Cir. Feb 1, 2021). SK Hynix is squarely on point and requires that the Court

immediately stay all non-transfer-related proceedings until it rules on Juniper’s transfer motion.

III.    THE DISCRETIONARY FACTORS FAVOR A STAY

        A.        Brazos fails to show a stay will prejudice it.

        Juniper’s Motion pointed out that “the only possible prejudice Brazos could assert would

be a delay in the vindication of [purported] patent rights” and cited cases holding that that factor

is “not sufficient, standing alone, to defeat a stay motion.” Mot. at 4-5. And indeed, Brazos’s

Opposition attempted to show prejudice by asserting that “[s]taying the case and delaying the

schedule would unnecessarily delay Brazos’s vindication of its patent rights.” Opp. at 5. That is

not sufficient.

        B.        Brazos fails to rebut the showing of hardship to Juniper absent a stay.

        Brazos’s recitation of the claim construction schedules in this District and in the Northern

District of California (Opp. at 7-8) entirely misses the point. The prejudice to Juniper is from

being “forced to expend resources litigating substantive matters in an inconvenient venue while

a motion to transfer lingers unnecessarily on the docket.” In re EMC Corp., 501 F. App’x. 973,

975–76 (Fed. Cir. Jan 29, 2013) (emphasis added). Juniper is also prejudiced by having to litigate




                                                                                                Page | 3
         Case 6:20-cv-00903-ADA Document 32 Filed 02/17/21 Page 4 of 6




its transfer motion—with six months of unrestricted venue discovery—and claim construction at

the same time. This prejudice warrants a stay until the transfer motion is resolved.

       C.      Brazos’s argument that denial of a stay will serve judicial economy is wrong.

       Brazos does not contest Juniper’s argument (see Mot. at 5-6) that the court that will

ultimately decide the merits of a case should also decide other issues that come up during the case.

Rather, Brazos relies solely on the Court’s apparent assurance that it will resolve the transfer

motion before the Markman hearing (Opp. at 8)—while ignoring that Brazos’s interpretation of

the case schedule makes that impossible. As Juniper’s Motion explained (Mot. at 3), in Brazos’s

view, its opposition to Juniper’s transfer motion is due on June 8, 2021—after the Markman

hearing. Thus, under the current schedule, this Court will likely rule on the merits of the case

before resolving Juniper’s motion to transfer. Judicial economy thus favors a stay.

IV.    CONCLUSION

       For the reasons stated herein, Juniper respectfully requests a stay of all non-venue-related

proceedings in this case until the Court rules on Juniper’s motion to transfer.




                                                                                             Page | 4
        Case 6:20-cv-00903-ADA Document 32 Filed 02/17/21 Page 5 of 6




Dated: February 17, 2021         /s/ Todd Briggs_____________________________
                                 B. Russell Horton
                                 rhorton@gbkh.com
                                 George Brothers Kincaid & Horton LLP
                                 114 West 7th Street, Suite 1100
                                 Austin, TX 78701
                                 Telephone: (512) 495-1400
                                 Facsimile: (512-499-0094

                                 Kevin P.B. Johnson
                                 kevinjohnson@quinnemanuel.com
                                 Todd Briggs
                                 toddbriggs@quinnemanuel.com
                                 Margaret Shyr (pro hac vice)
                                 margaretshyr@quinnemanuel.com
                                 Joseph E. Reed (pro hac vice)
                                 joereed@quinnemanuel.com
                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                 555 Twin Dolphin Drive, 5th Floor
                                 Redwood Shores, CA 94065
                                 Telephone: (650) 801-5000
                                 Facsimile: (650) 801-5100

                                 Nima Hefazi (pro hac vice)
                                 nimahefazi@quinnemanuel.com
                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                 865 South Figueroa Street, 10th Floor
                                 Los Angeles, CA 90017
                                 Telephone: (213) 443-3000
                                 Facsimile: (213) 443-3100

                                 Counsel for Defendant
                                 Juniper Networks, Inc.




                                                                          Page | 5
         Case 6:20-cv-00903-ADA Document 32 Filed 02/17/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on February 17, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.

Dated: February 17, 2021                  /s/ Todd Briggs______________________________
                                          Todd Briggs




                                                                                           Page | 6
